Citation Nr: 1219591	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left eye disability, claimed as smoke damage.  

3.  Entitlement to service connection for a disability manifested by a scratchy voice and sore throat, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In addition to the issues listed on the title page, the April 2008 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a timely notice of disagreement as to all issues addressed in the April 2008 rating decision.  However, service connection for bilateral hearing loss and bilateral tinnitus was established in April 2009 and October 2010, respectively.  As such, those issues are no longer on appeal and will not be discussed in the decision herein.  

On his April 2009 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  He subsequently requested a video conference hearing and notice of the hearing was sent to his address of record.  However, the Veteran did not report for the scheduled video conference hearing in September 2010.  Nevertheless, in October 2010, the Veteran requested that a new hearing be scheduled, as there had been a misunderstanding about the time of the previous hearing.  The Board granted the Veteran's request for a new hearing and notice of the hearing was sent to his address of record.  However, in April 2012, the Veteran requested that the hearing be cancelled and that his case be forwarded to the Board.  The Board, then, finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a lumbar spine disability that was incurred or aggravated by active military service.  

2.  Refractive error was noted on the Veteran's August 1951 entrance examination and is considered a congenital or developmental condition for which service connection may not be established.  

3.  The most competent, credible, and probative evidence preponderates against a finding that the Veteran currently has a left eye disability which was superimposed upon the Veteran's pre-existing refractive error during or after service.  

4.  The most competent, credible, and probative evidence preponderates against a finding that the Veteran currently has a disability manifested by a scratchy voice and sore throat, that was incurred or aggravated by active military service, to include as secondary to exposure to asbestos therein.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A left eye disability was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  A disability manifested by a scratchy voice and sore throat was not incurred in nor aggravated by active service, including as a result of exposure to asbestos.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters issued in May and August 2007, which were sent prior to initial unfavorable AOJ decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Both letters also informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records have been obtained and considered.  The Veteran has reported receiving treatment at Pratt and Whitney Aircraft after service; however, medical records could not be obtained from that entity.  See July 2007 letter from Pratt and Whitney Technology Company.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with several VA examinations in conjunction with the claims on appeal, including examinations conducted in March 2009, December 2010, and February 2011.  There is no allegation or indication that the examination rendered in this appeal was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lumbar Spine

Review of the record reveals that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  See February 2011 VA Spine examination report.  

The Veteran has asserted that service connection is warranted for his current lumbar spine disability because he believes his low back pain/disability is related to lifting and loading heavy items during service.  Specifically, the Veteran has asserted that, while serving aboard the USS Manchester, his duties included loading shells and bags of black powder into five inch guns aboard ship.  The Veteran has reported that the bags of black powder weighed about 65 pounds.  See statements from the Veteran dated April and May 2007.  

After considering the lay and medical evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a lumbar spine disability.  

In making this determination, the Board finds that the Veteran's report of lifting heavy items during service is competent and credible lay evidence.  Indeed, the Veteran is competent to report the events that occurred during service and the evidence showed that he served aboard the USS Manchester from June 1952 to July 1954.  While the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a yeoman, the Board will resolve all reasonable doubt in favor of the Veteran and find that it is likely that he also performed various other duties, including lifting ammunition and bags of black powder aboard ship.  In making this determination, the Board finds that the Veteran's report of lifting heavy items during service is consistent with the circumstances and conditions of his service, and is, therefore, sufficient proof that he performed those duties during service.  See 38 U.S.C.A. § 1154(a). 

However, there is no competent lay or medical evidence showing that the heavy lifting performed during service resulted in any low back problems or symptoms during service.  Indeed, the Veteran has not reported suffering from low back problems during service and he has specifically denied receiving any treatment for low back problems during service.  See August 2007 statement.  In addition, the service treatment records (STRs) confirm that there were no documented complaints, treatment, or findings related to a low back or lumbar spine disability during service, including at the Veteran's separation examination in August 1954.  Therefore, there is no lay or medical evidence of a chronic lumbar spine disability manifested during service, which is evidence against the Veteran's claim.  

In addition to the foregoing, the Board finds there is no lay or medical evidence of continued lumbar spine problems after service.  In this regard, the Board notes that the Veteran has provided varied reports as to when his low back problems began.  In April 2007, the Veteran reported that he received treatment for back problems during post-service employment at Pratt and Whitney Aircraft, while the February 2011 VA examination report reflects that he reported that his low back condition had its onset in 2000.  Nevertheless, the Board finds probative that the evidence of record shows that the Veteran worked at Pratt and Whitney from August 1967 to April 1993 and, thus, any treatment for back problems during that time occurred more than 10 years after he was discharged from service.  The Board notes that medical records from Pratt and Whitney are not available and the Veteran has not submitted or identified any other medical evidence which shows treatment for back problems after service.  Therefore, there is no post-service medical evidence showing treatment for back problems after service.  There is also no lay evidence of continued lumbar spine symptoms or problems after service, as the Veteran has only reported having low back problems no earlier than 1967, more than 10 years after service.  

In this regard, the Board notes that, while the Veteran reported that his low back problems began in 2000 at the February 2011 VA examination, he also reported having chronic back problems after service due to loading heavy ammunition and black powder bags, which resulted in off and on back pain for many years.  The Veteran is competent to report the onset, nature, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the lack of medical evidence showing low back problems following service preponderates against a finding that any heavy lifting or loading during service resulted in a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board also notes that the Veteran's inconsistent report regarding the onset of his low back problems, in conjunction with the lack of medical evidence showing complaints or treatment for continued back problems following service, lessens his credibility with regard to his report of continued, chronic back problems following service.  Therefore, the Board finds the preponderance of the most competent and credible evidence of record is against a finding that the Veteran suffered from continuity of symptomatology after service.  

Finally, the Board notes that there is no competent lay or medical evidence of record which establishes that the Veteran's current lumbar spine disability is likely due to or otherwise related to his military service.  The Veteran was afforded a VA examination in February 2011 to determine if his current disability is related to military service.  As noted, the Veteran reported the onset and nature of his low back problem and, after reviewing the claims file and conducting a physical examination, the VA examiner rendered a diagnosis of degenerative joint disease of the lumbar spine.  However, the VA examiner opined that the Veteran's current lumbar spine disability is not caused by or a result of lifting heavy objects in service, noting that there is no documented injury or symptoms of a low back condition during service.  The VA examiner also noted that the Veteran denied ever seeking medical attention for his low back problems for many years after discharge from service and that the gradual onset of his low back symptoms in his late sixties is more consistent with age-related degenerative joint disease.  As a result, the VA examiner opined that he could not establish any connection between lifting heavy objects and the Veteran's current diagnosis.  

The February 2011 VA examination is considered the most competent, credible, and probative evidence of record with regard to the likely etiology of the Veteran's current lumbar spine disability.  The Board finds that the February 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, which reflects that no chronic lumbar spine disability was manifested during or at separation from service and that there was no continuity of related symptomatology following service.  

The Board has considered the Veteran's lay assertions of a nexus between his current lumbar spine disability and service; however, degenerative joint disease is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's current lumbar spine disability and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between his current lumbar spine disability and his military service.  By contrast, the February 2011 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon review of medical literature, examination of the Veteran, and his medical expertise.  As such, the Veteran's statements regarding a nexus between his lumbar spine disability and military service are not considered competent or probative evidence favorable to his claim.  

In making this determination, the Board notes that, while a lay person is capable of observing and identifying pain, the most competent and credible evidence of record preponderates against any assertion of continued back problems following service.  Therefore, the lay evidence of low back pain manifested after service is insufficient to establish a medical nexus between the Veteran's current symptoms and his military service.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a lumbar spine disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Left Eye

The Veteran is seeking service connection for a left eye disability manifested by smoke damage.  He has asserted that, while the USS Manchester was enroute to Japan in 1952, a fire occurred aboard ship and that, when he awoke, his entire compartment was filled with smoke.  The Veteran has asserted that, after the fire, he received treatment for an eye infection and cough as a result of the smoke.  See statements from the Veteran dated April and August 2007.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  In this case, there is evidence showing that the Veteran was awarded the Combat Action Ribbon.  As such, the Board finds that the Veteran engaged in combat with the enemy during active service and, thus, his report of suffering smoke damage to his left eye during service is considered competent lay evidence, although the STRs do not contain any complaints, treatment, or findings of such.  

Nevertheless, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran.  Instead, section 1154(b) aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

While there is lay evidence establishing that the Veteran suffered a left eye injury during service as a result of smoke damage, the Board finds the preponderance of the evidence does not reflect that the left eye smoke damage incurred during service resulted in a chronic or residual left eye disability for which service connection may be granted.  

In making this determination, the Board notes that the STRs reflect that the Veteran suffered from defective vision during service which was corrected with eyeglasses; however, the Veteran's defective vision was noted at entrance into service and corrected to normal 20/20 vision.  See August 1951 reports of medical examination and history.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  Under applicable law and regulations, refractive errors are considered congenital or developmental conditions and are not diseases or injuries within the meaning of veterans benefits legislation, and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, service connection may be granted if the evidence shows that a congenital or developmental condition was subjected to a superimposed disease or injury during service.  See VAOPGCPREC 82-90.  

In this case, there is no evidence showing that the Veteran's pre-existing refractive error was subject to a superimposed disease or injury during service, including after or as a result of the left eye smoke damage injury incurred therein.  Indeed, the STRs do not contain any complaints, treatment, or findings related to any residual eye disability that was incurred during service, including as a result of smoke damage incurred during service.  In this regard, the Board finds probative that the Veteran has not asserted that he suffered from any particular left eye symptomatology following the in-service injury or that any such symptomatology continued after service.  Instead, the record reflects that the Veteran has reported having poor vision in his left eye since the in-service incident, with no report of any other eye problems or symptoms during or since service.  In fact, the Veteran has reported having no other medical treatment during or after service for the in-service incident.  See December 2010 VA examination report.  

In addition to the lack of evidence showing an eye disease or injury that was manifested as a result of the in-service left eye smoke damage injury or that was superimposed upon the Veteran's pre-existing refractive error during service, the Board finds that there is no medical evidence of record which shows that the Veteran currently has an eye disability other than refractive error, including an eye disability that has been attributed to the left eye smoke damage incurred during service.  

The Veteran was afforded a VA examination in December 2010 where he reported his medical history as it pertains to his left eye problems.  The VA examiner noted that the claims file did not include any private medical records and that service records showed decreased visual acuity and refractive error.  The VA examiner stated that physical examination revealed defective visual acuity that is corrected to 20/20 bilaterally and that the Veteran has mild residual refractive error post cataract extraction four years prior.  There was, however, no evidence of corneal disease or defect from injury and the examination showed healthy fundus grounds bilaterally.  

After examining the Veteran, the VA examiner stated that there was no evidence of any residual ocular damage from previous smoke exposure and that the Veteran had normal refractive error (near-sightedness) prior to enlistment, with 20/20 vision at discharge.  The examiner noted that the Veteran has had cataract surgery for age-related cataracts and currently has small, residual refractive error, which is corrected to 20/20.  However, she also noted that there was no documentation of left eye injury or treatment in the claims file or in private medical records.  The VA examiner further noted that there is no medical evidence from literature that supports a change in refractive error as a result of smoke exposure.  

In evaluating the ultimate merit of this claim, the Board considers the December 2010 VA examination to be the most competent, credible, and probative evidence as to whether the Veteran currently has an eye disability other than refractive error which may be related to his military service.  The examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted an ocular examination.  In addition, it appears that the VA examiner was aware of all relevant facts in this case, as she correctly referenced the evidence of record and reported her findings based upon examination of the Veteran and review of medical literature.  

As such, the Board finds probative that there is no lay or medical evidence of record which shows that a left eye disability, disease, or injury that was superimposed upon the Veteran's pre-existing refractive error during service or at any point since his discharge from service, to include as a result of the left eye smoke damage injury incurred therein.  Indeed, the service treatment records and the December 2010 VA examination report, which is the only post-service medical evidence, do not contain any evidence of a chronic eye disability that was incurred during service as a result of smoke damage or which was superimposed upon the Veteran's refractive error.  

The Board has considered the Veteran's lay assertions that he currently suffers from a left eye disability that is related to his military service.  However, the Veteran has not identified any specific eye disability with which he has been diagnosed and for which service connection may be granted.  Regardless, the Board notes that the determination as to the presence and etiology of an eye disability is a complex medical question, as eye disabilities require clinical observation and diagnosis and not generally capable of lay observation.  See Woehlaert, supra.  Indeed, a VA physician examined the Veteran and found no evidence of any residual ocular damage from previous smoke exposure, and this determination outweighs the Veteran's conclusory statements regarding a relationship between a current eye disability and his military service.  

The Veteran's representative has recently argued that a remand is required in this case in order to obtain deck logs from the USS Manchester to verify that a fire occurred while the Veteran was aboard.  See May 2011 Written Brief Presentation.  The Board has considered the representative's argument; however, the Board finds that a remand is not needed in this case because the Veteran's report of the fire and resulting left eye smoke damage injury have been accepted as competent lay evidence of such.  In addition, the Board finds that, even if the deck logs confirmed that a fire occurred aboard the USS Manchester in 1952, there is no evidence showing that the Veteran currently suffers from a left eye disability that was incurred as a result of the reported fire and for which service connection may be granted.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a left eye disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Disability Manifested by Scratchy Voice/ Sore Throat

The Veteran has asserted that he currently suffers from a scratchy voice which causes his throat to hurt.  The Veteran has asserted that he believes his current symptoms are related to his exposure to asbestos during service.  In this regard, the Veteran has asserted that he was exposed to asbestos aboard the USS Manchester, as his bunk was on the fourth deck directly under several of the steam lines feeing the rest of the ship.  He has asserted that, each night, he had to shake white asbestos dust particles off of the blanket on his bunk.  See August 2007 statement.  

While the Veteran has attributed his current symptoms to asbestos exposure, the Board will also consider whether his current symptoms are otherwise related to his military service, as the STRs reflect that, in January 1952, the Veteran was diagnosed with acute pharyngitis.  Indeed, the STRs records reflect that, when the Veteran sought treatment in January 1952, he manifested diffuse erythema in the pharynx which was treated with antibiotics and hot saline gargles.  The STRs reflect that, while the Veteran's symptoms increased within 24 hours, he was eventually discharged to duty with no subsequent complaints, treatment, or findings related to pharynx problems, including at separation from service.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's service personnel records do not confirm that he was exposed to asbestos during service and the evidentiary record does not contain any information or evidence regarding the Veteran's post-service occupational or other asbestos exposure.  

While this information is generally required in all claims where a disability is claimed as related to asbestos exposure, the Board finds that the preponderance of the evidence reflects that the Veteran has not reported suffering from or produced/identified any evidence showing that he suffers from a disability commonly associated with asbestos exposure or which has been attributed thereto.  Indeed, the Board notes that the Veteran has only reported suffering from symptoms of a scratchy voice and sore throat, with no indication or evidence showing that these symptoms represent an underlying disability which has been attributed to asbestos exposure.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In this regard, the Board notes that the Veteran was afforded two separate VA examinations to determine if he currently has a disability that is related to asbestos exposure.  At the March 2009 VA examination, the Veteran reported having intermittent hoarseness for seven to eight years, which he reported occurred when he felt tired.  The Veteran denied having difficulty breathing or seeing a medical provider for his symptoms but he reported that the symptoms were getting progressively worse.  After examining the Veteran, the March 2009 VA examiner rendered a diagnosis of intermittent laryngitis; however, the examiner opined that the Veteran's condition is less likely as not caused by or a result of military service.  In making this determination, the VA examiner noted that the STRs are absent for laryngitis and that, while he was seen on one occasion in January 1952 for pharyngitis, the STRs indicate that the Veteran's symptoms subsided within a few days.  The VA examiner also noted that he was unable to locate any medical literature linking intermittent pharyngitis with asbestos exposure.  

At a February 2011 VA examination, the Veteran again reported suffering from intermittent hoarseness since approximately 2005, which was now a constant problem.  The Veteran denied having any problem with his voice during service but he reported that someone told him that it probably happened because he was sleeping under asbestos covered pipes during service.  The Veteran reported having occasional difficulty breathing but, after examining the Veteran, the VA examiner determined that the Veteran does not have a respiratory disorder.  Instead, the VA examiner stated that the Veteran has an unspecified voice disorder which he opined was not caused by the episode of acute pharyngitis during service.  In making this determination, the VA examiner noted that there is no documented history of a voice disorder during service or for many years thereafter.  She also noted that there is no evidence of any respiratory signs and symptoms after discharge from service.  As to whether the Veteran's unspecified voice disorder is caused by or a result of asbestos exposure, the February 2011 VA examiner stated that she could not resolve this issue without resort to speculation.  

While the February 2011 VA examiner did not explain why she could not provide an opinion regarding the likely relationship between the Veteran's current voice disorder and any in-service asbestos exposure, the Board finds that the medical opinion is, otherwise, considered competent and credible evidence as it pertains to whether the Veteran's current voice disorder is directly related to his military service.  Indeed, the Board finds that the February 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  It appears that the February 2011 VA examiner was aware of all relevant facts in this case, as she reviewed the claims file and provided a rationale that was based upon the evidence of record.  The VA examiner also provided a complete rationale for finding that the Veteran's current voice disorder is less likely as not related to his military service, including specifically the episode of acute pharyngitis, as she noted that there was no evidence of a voice disorder in service or for many years thereafter.  The Board also finds probative that there is no opposing medical evidence of record which establishes or suggests that the Veteran's current voice disorder is related to his military service.  

In fact, the Board finds highly probative that the March 2009 VA examiner also determined that the Veteran's current voice disorder, diagnosed as intermittent laryngitis, is less likely as not caused by or a result of his military service.  Indeed, the Board notes that the March 2009 VA examination was also adequate for evaluation purposes and that the examiner provided a complete rationale in support of his opinion which was based upon all relevant facts in this case, including the evidence showing that the in-service episode of pharyngitis subsided within a few days.  

The March 2009 VA examiner also provided a competent medical opinion and rationale regarding the likelihood that the Veteran's current disability is related to asbestos exposure, noting that there was no medical literature linking intermittent pharyngitis with asbestos exposure.  

In evaluating this claim, the Board finds that the medical opinions provided by the physicians who conducted the March 2009 and February 2011 VA examinations are the most competent, credible, and probative evidence regarding whether the Veteran currently has a disability that is related to his military service, including his reported exposure to asbestos therein.  Indeed, as noted, both examinations and opinions are adequate and are supported by a complete rationale.  

With respect to the Veteran's assertion that his current voice disorder is related to his in-service asbestos exposure, the Board finds probative that there is no evidence showing he has been diagnosed with a respiratory disability commonly associated with asbestos exposure.  Instead, the most competent, credible, and probative evidence of record reflects that the Veteran has a voice disorder, variously identified as intermittent laryngitis and an unspecified voice disorder, which has not been attributed to asbestos exposure by any medical professional.  Likewise, the most competent, credible, and probative evidence of record reflects that the Veteran's current voice disorder is less likely as not related to his military service, including the episode of pharyngitis manifested therein.  

The only evidence that relates the Veteran's current symptoms to his military service, including asbestos exposure, is his own conclusory statements; however, the determination as to the presence and etiology of his current voice disorder is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  In addition, the Board finds that there is no lay or medical evidence showing that the Veteran suffered from continued voice problems in or following service, which is evidence against a finding that his current voice disorder is a result of his military service.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a disability manifested by a scratchy voice and sore throat, to include as due to asbestos exposure. 

Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a left eye disability is denied.  

Entitlement to service connection for a disability manifested by a scratchy voice and sore throat is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


